
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.10


BONUS PLAN FOR OFFICERS AND EMPLOYEES


        The corporate bonus plan is designed to provide annual financial
incentives to eligible officers and employees of the Company for the attainment
of certain financial objectives, which may be different from individual to
individual. For each plan period, the financial objectives of the Company are
established and individual objectives for each eligible officer and employee are
recommended by the Chief Executive Officer and approved by the Compensation
Committee of the Board of Directors. Depending on the extent to which such
objectives are achieved, a percentage of each eligible officer's and employee's
base salary will be paid as a bonus. The bonus percentage of base salary may
range from 0% to 60% for the President and Chief Executive Officer and from 0%
to 50% for the Executive Vice Presidents.

--------------------------------------------------------------------------------



QuickLinks


BONUS PLAN FOR OFFICERS AND EMPLOYEES
